DETAILED ACTION
Election/Restrictions
Claims 6 and 7 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/11/2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claim recites “acceleration of the normal rotation of the drive roller…” It is not understood what is meant by the acceleration of a rotation. In other words, a “rotation” itself does not seem as though it has an acceleration. Correction is required. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Toya et al. (2007/0045939).
 	Regarding claim 1, Toya teaches a printing apparatus comprising: 
a transport unit (fig. 4, item 10) including a drive roller (fig. 4, item 1) configured to rotate in a normal direction and in a reverse direction (note that a drive roller in itself can rotate in either direction), a driven roller (fig. 4, item 2), and an endless transporting belt (fig. 4, item 3) stretched between the drive roller and the driven roller to support a recording medium (fig. 2, item P), and transporting the recording medium supported by the transporting belt that is rotated by drive of the drive roller, in a transport direction (fig. 2, vertically downward on page) by rotating the drive roller in the normal direction (fig. 2, note normal rotation of drive roller 1 indicated by arrow); 
a printing head (fig. 2, item 100) configured to perform printing on the recording medium supported by the transporting belt (see fig. 2); and 
a control unit (fig. 4, item 103) configured to cause the transport unit to rotate the transporting belt in a forward direction (fig. 2, transport direction) in which the recording medium is transported in the transport direction by rotating the drive roller in the normal direction when causing the transport unit to transport the recording medium in the transport direction (see fig. 2), wherein 
the transport unit includes a brake unit (fig. 4, item 5) configured to apply a brake on the driven roller ([0069]), and 
the control unit causes the transport unit to perform a tension adjustment process of adjusting tension of the transporting belt by rotating the drive roller in the normal direction in a state in which the driven roller is braked by the brake unit before the printing ([0071], Note that drive roller is rotated while driven roller is braked).
 	Regarding claim 4, Toya teaches the printing apparatus according to claim 1, wherein the control unit performs control so that acceleration of the normal rotation of the drive roller when the tension adjustment process is performed is equal to acceleration of the normal rotation of the drive roller when the printing is performed (Note that only one speed/rate of acceleration of rotation for the drive roller is disclosed, and thus the speed/rate of acceleration during printing and the speed/rate of acceleration during tension adjustment is the same).
 	Regarding claim 5, Toya teaches the printing apparatus according to claim 1, wherein the control unit causes the transport unit to perform the tension adjustment process when the printing apparatus is powered on (see fig. 10, Note that the flow chart would necessarily begin when the printing apparatus was powered on, and the tension adjustment process at S26 is executed when the power on occurs).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 is rejected under 35 U.S.C. 103 as being unpatentable over Toya in view of Itogawa (2011/0050768).
	Regarding claim 2, Toya teaches the printing apparatus according to claim 1. Toya does not teach wherein the control unit causes the transport unit to perform a back-feeding process of rotating the transporting belt in a reverse direction by rotating the drive roller in the reverse direction. Itogawa teaches this (Itogawa, [0027]). It would have been obvious to one of ordinary skill in the art at the time of invention to add a sheet-reversing mode, as disclosed by Itogawa, to the device disclosed by Toya because doing so would allow for multiple passes of the sheet by the printing head, thereby allowing for the deposition different liquids at different times so as to ensure proper reaction between the different liquids.  Upon combination, the resultant device would cause the transport unit to perform the tension adjustment process after the back-feeding process and before the printing, and causes the transport unit to release the brake applied on the driven roller by the brake unit before the printing. That is, because Toya executes its tension adjustment processing between sheets/print jobs, the limitation would be met. 
Claim(s) 3 is rejected under 35 U.S.C. 103 as being unpatentable over Toya in view of Kifuku (2015/0266298).

 	Regarding claim 3, Toya teaches the printing apparatus according to claim 1. Toya does not teach a head transfer unit configured to move the printing head to a print execution area facing the transporting belt and a flushing area not facing the transporting belt. Kifuku teaches this (Kifuku, see figs. 1, 2, [0058]). First, it would have been obvious to use the inkjet ejection heads disclosed by Kifuku with the transport unit disclosed by Toya, instead of the electrostatic imaging unit disclosed by Toya, because doing so would amount to the simple substitution of one known printing unit for another to obtain predictable results. Upon substitution of the printing units, it would have been obvious to one of skill in the art at the time of invention to add a head transfer unit, as disclosed by Kifuku, to the device of Toya’s combined transport unit and Kifuku’s combined inkjet ejection head because doing so would allow for the movement of the head to a maintenance of the print nozzles, thereby ensuring higher quality printing. Upon combination of the teachings above, the resultant device would cause the transport unit to perform the tension adjustment process during a print preparation period including a period during which the printing head is located in the flushing area. That is, because printheads normally flush ink immediately before or after a print job/sheet is printed, and because Toya’s tension adjustment process takes place immediately before or after a print job/sheet is printed, the two would occur concurrently.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEJANDRO VALENCIA whose telephone number is (571)270-5473. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEJANDRO VALENCIA/Primary Examiner, Art Unit 2853